DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The substitute Specification filed 12 March 2021 obviates previous objections.
The amendments to the claims, in particular claims 5 & 15, do not sufficiently address the previous objections to claims 5 and 15. In particular, “a position of a focal region” should read as “a position of the focal region” to include the antecedent basis in claims 1 and 11. Consequently, the previous objections are withdrawn but claims 5 & 15 are rejected under 35 USC § 112(b).
The amendments to the claims, in particular claim 1, does not sufficiently address the previous 35 USC § 112(b) rejection and as such the rejection to claim 1 has not been withdrawn. The amended claim 1 states “wherein the focal region is configured to generate a plasma at the focal region” and as a result it is unclear on how a focal region can generate plasma. Applicant's further arguments submitted 12 March 2021 with respect to claims 1-20 as previously rejected under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.
The independent claims 1 and 11 have been amended to recite inter alia “a filter configured to receive a signal radiation emanating from the plasma and only allow transmission of a filtered signal radiation having a spectral peak centered at a wavelength representative of a material in the window and not in the tissue, “a detector underlying the filter and configured to detect the filtered..”, and “a controller configured to determine if the plasma is at least partially located within the window, based on the detected filtered…”. Applicant argues that Anderson Anderson et al. (US 2018/0177550 A1; hereinafter Anderson) and/or Bӧrnsen et al. (WO 2018/115415 A1; hereinafter Bӧrnsen) fail to teach or suggest at least, "a filter configured to receive a signal radiation emanating from the plasma and only allow transmission of a filtered signal radiation having a spectral peak centered at a wavelength representative of a material in the window and not in the tissue; a detector underlying the filter and configured to detect the filtered signal radiation," as recited in amended claim 1 or, "filtering, by a filter, a signal radiation emanating from the plasma such that only a filtered signal radiation is transmitted therethrough, the filtered signal radiation having a spectral peak centered at a wavelength representative of a material in the window and not in the tissue; detecting, with a detector underlying the filter, the filtered signal radiation," as recited in amended claim 11. Applicant argues Anderson teaches embodiments with or without a filter, but the filter is configured to block/dissipate spectral component of the emitted plasma that are substantially similar to the laser beam. Furthermore, the applicant argues Bӧrnsen does not teach a filter in the context of LIBS. 

In view of the newly added claim limitations, and upon further search and consideration, the claims are now rejected as discussed in the current office action below. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  The following references listed in the specification were not cited in the IDS: 
 [0010], [0013], [0144] – U.S. Patent Application Publication No. 2016/0199132
Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Amended claim 1 recites the limitation “wherein the focal region is configured to generate a plasma at the focal region”. It is unclear how focal region can be configured to generate plasma. In the Applicant’s remarks filed on 12 March 2021, the applicant states the amendment should be “wherein the treatment radiation is configured to generate a plasma at the focal region”, however the amended claim 1 states the focal region is configured. For examination purposes, the examiner will follow the language of claim 11 and Applicant’s remarks filed on 12 March 2021 to interpret the treatment radiation being configured to generate a plasma at the focal region. By virtue of dependency, claims 2-10 are rejected.
Claims 5 and 15 recite the limitation "a position of a focal region" in “at least one of an energy per pulse, a repetition rate, a position of a focal region, and a size of the focal region”. In particular, “a position of a focal region” should read as “a position of the focal region” to include the antecedent basis in claims 1 and 11. Furthermore, “a position of a focal region” and “a size of the focal region” is interpreted as the focal region claimed in independent claims (i.e. for claim 5, the focal region is interpreted as the focal region of claim 1; for claim 15, the focal region is interpreted as the focal region of claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2018/0177550 A1; hereinafter Anderson) in view of Bӧrnsen et al. (WO 2018/115415 A1; hereinafter Bӧrnsen) and Jones (WO 2014/146029 A1). 
Regarding claims 1 and 11, Anderson teaches a system and method (e.g. abstract; title) comprising a radiation source (item 210) as shown in Figure 2, configured to generate a treatment radiation configured to effect a desired change in a tissue such as resulting in a production of plasmas (e.g. [0017]; [0070]). Anderson further discloses a window (240) as shown in Figure 2 configured to contact a surface of the tissue (100) in Figure 1 as well as an a focus optic (220 & 230) in Figure 2 configured to focus the treatment radiation to a focal region (160) configured to generate a plasma at the focal region (160) (e.g. [0105]; [0017]; [0029]; [0063]). For interpretation, it is assumed the treatment radiation is configured to generate a plasma at the focal region. Anderson also teaches a scanner configured to scan the focal region by teaching one or more optical components and/or the radiation emitter arrangement can be translated within the housing, such that the focal region(s) can translate within the tissue (e.g. [0113]; [0024]; [0062]). By doing so, the focused radiation can be scanned over a region of skin containing chromophores such that the focal region(s) may irradiate with sufficient intensity to form a plasma (e.g. [0113]). Anderson also teaches sensors such as optical sensors to detect apparatus movement as well as detect a signal radiation emanating from the plasma such as indications of plasma generation (e.g. [0111]). In one example, Anderson discloses the apparatus with the optical element receiving plasma generated radiation and transmitting it to a spectrometer (e.g. [0144]). Furthermore, Anderson teaches a controller or control arrangements and actuator arrangements to activate and/or control the radiation emitter arrangement (e.g. [0019]; [0110]). Similarly, Anderson discloses the feedback from the sensors can be used to adjust parameters of the optical energy source or treatment radiation (e.g. [0111]). 
However, Anderson fails to disclose a filter configured to receive a signal radiation emanating from the plasma and only allow transmission of a filtered signal radiation having a spectral peak centered at a wavelength representative of a material in the window and not in the tissue,  a detector underlying the filter and configured to detect the filtered signal radiation, and  controller configured to determine if the plasma is at least partially located within the window, based on the detected filtered signal radiation, and to control one or more parameters of the treatment radiation based on the determination. 
Jones teaches a light source apparatus targeted providing therapeutic light for photodynamic therapy, diagnostics, medical, other biological applications and non-organic applications (e.g. abstract).  Jones teaches a filter configured to receive a signal radiation emanating from the plasma and only allow transmission of a filtered signal radiation having a spectral peak centered at a wavelength representative of a material in the window and not in the tissue (i.e. filters may be used to allow sensors preferentially detect spectra of interest) as well as a detector configured to detect the filtered signal radiation (i.e. sensors can also provide and record data on the tissue or skin reflectivity at the designated wavelengths or wavelength ranges) (e.g. [0092]) in order to assess the spectrum reflected or emitted from the target (e.g. [00195]). Jones teaches a detector/sensor and a filter but does not disclose a detector underlying the filter. It would be obvious to one having ordinary skill in the art before the effective filing to rearrange the detector or sensor to be underlying the filter since it has been held that reversal of parts (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) and/or rearrangement of parts (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) fails to be patentably distinguishable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system and method as taught by Anderson with a filter configured to receive a signal radiation emanating from the plasma and only allow transmission of a filtered signal radiation having a spectral peak centered at a wavelength representative of a material in the window and not in the tissue,  a detector configured to detect the filtered signal radiation, as taught by Jones, in order to provide the predictable results of to assess a desired spectrum, optimizing skin treatment. 
In the same field of endeavor, Bӧrnsen teaches a laser device and tissue characterizing method (e.g. title) which includes a plume analyzing arrangement adapted to identify and/or quantify at least one substance in the debris of the plume (e.g. plasma) generated by the laser beam (e.g. [0008]). Bӧrnsen further discloses the plume analyzing arrangement can be used to implement laser-induced breakdown spectroscopy (LIBS) which is entirely optical technique requiring only optical access to the specimen (e.g. [0043]). LIBS maybe used to evaluate the relative abundance of each constituent element or to monitor the presence of impurities (e.g. [0041]). Furthermore, Bӧrnsen teaches LIBS is technically very similar to a number of other laser-based analytical techniques, sharing much of the same hardware, and as an optical technique, LIBS is non-invasive, non-contact and can be easily integrated into a laser based surgical device (e.g. [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system/method as taught by Anderson and Jones, with a controller configured to determine if the plasma is at least partially located within the window, based on the detected signal radiation, and to control one or more parameters of the treatment radiation based on the determination as taught by Bӧrnsen, in order to provide the predictable results of controlled, optimized skin treatment based on the detected filtered signal radiation with a known optical treatment, LIBS. 
Regarding claims 2-3 and 12-13, Anderson in view of Bӧrnsen and Jones teaches the invention as claimed and Anderson further teaches the controller (e.g. sensor and control arrangements) is further configured to determine one or more properties of the plasma wherein the one or more properties of the plasma comprise at least one of a presence of a plasma (e.g. sparks or flashes that indicate generation of a plasma in a tissue), an intensity of a plasma (e.g. using a spectrometer) a spectral content of a plasma, and a position of a plasma (e.g. [0111]; [0144]).  For interpretation, “and” of claims 3 & 13 are interpreted as “or”. 
Regarding claims 4 and 14, the modified device/method of Anderson in view of Bӧrnsen and Jones teaches the invention as claimed with Anderson further teaching wherein the controller (e.g. sensor and control arrangements of Anderson) is further configured to terminate the treatment radiation.  Anderson teaches sensors and control arrangements can be provided as a safety feature with ability to vary the power emitted by the radiation emitter arrangement or turning off the source(s) of optical energy, which are generally known in the art (e.g. [0111]). Similarly Anderson teaches such control can avoid excessive plasma formation and/or formation of plasma in tissue that does not contain chromophores (e.g. [0111]). 
Regarding claims 5 and 15, the modified device/method of Anderson in view of Bӧrnsen and Jones teaches the invention as claimed with Anderson further teaching controlling one or more parameters of the treatment radiation. Specifically, Anderson teaches a control arrangement can be provided to control the operation of the emitter arrangement including , e.g., turning the EMR source on and off, controlling or varying parameters of the EMR source such as average or peak power output, pulse length and duration , etc. (e.g. [0019]). Thus, the modified device/method of Anderson in view of Bӧrnsen and Jones can control one or more parameters of the treatment radiation comprise at least one of an energy per pulse (e.g. average or peak power output), a repetition rate (e.g. pulse length and duration), a position of a focal region, and the size of a focal region. For interpretation, “and” of claims 5 & 15 are interpreted as “or”.
Regarding claims 6 and 16, the modified device/method of Anderson in view of Bӧrnsen and Jones teaches the invention as claimed with Anderson further teaching the desired change in the tissue comprises generation of selective thermionic plasma in presence of a chromophore. In particular, Anderson teaches selectively producing plasma in pigmented regions (e.g. chromophore) of biological tissue with thermionic emission of electrons (e.g. [0029]; [0055]). 
Regarding claims 7-8 and 17-18, Anderson in view of Bӧrnsen and Jones teaches the invention as claimed except for recording a property of the signal radiation and mapping the property to a location. However, Anderson teaches control arrangements and sensors for detecting the velocity and/or position of the apparatus relative to the tissue as well as optical sensors (e.g. [0092]; [0111]). On the other hand, Bӧrnsen discloses mapping properties (e.g. tissue characterization) while gathering data with the identifying and/or quantifying device such as a spectroscopic device (e.g. [0016]). Furthermore, Bӧrnsen teaches a processing unit to calculate a next position for taking the next tissue analyzing point and analytical data as well as adding two cameras to capture images of the target tissue (e.g. [0056]; [0092]). It would be obvious to one having ordinary skill in the art before the effective filing to further modify the device/method of Anderson Anderson in view of Bӧrnsen and Jones to include the processing unit and cameras as taught by Bӧrnsen to record a property of signal radiation and map the property to the particular location. By doing so, one of ordinary skill would produce the predicted result of generating maps of tissue characterization with the ability to analyze the properties of the plasma produced from the treatment radiation.  
Regarding claims 9 and 19, the modified device/method of Anderson in view of Bӧrnsen and Jones teaches the invention as claimed with Anderson further teaching the controller is further configured to determine if the plasma is at least partially located within the window based on an intensity of the signal radiation. In one example, Anderson discloses the apparatus with the optical element receiving plasma generated radiation and transmitting it to a spectrometer (e.g. [0144]-[01446]). Indicated by Figure 11, Anderson maps the intensity of the signal radiation (e.g. [0152]-[0154]). Anderson teaches an apparatus with the optical element receiving plasma generated radiation and measuring intensity, it is indicated that the device would be able to determine if plasma is partially located within the window as the plasma generated radiation is received through the optical element and the window. 
Regarding claims 10 and 20, the modified device/method of Anderson in view of Bӧrnsen and Jones teaches the invention as claimed with Bӧrnsen further teaching the controller is further configured to determine if the plasma is at least partially located within the window based on a spectral component of the signal radiation. As previously mentioned, Bӧrnsen teaches a plume analyzing arrangement adapted to identify and/or quantify at least one substance in the debris of the plume (e.g. plasma) generated by the laser beam (e.g. [0008]). Bӧrnsen further discloses the plume analyzing arrangement can be used to implement laser-induced breakdown spectroscopy (LIBS) which is entirely optical technique requiring only optical access to the specimen (e.g. [0043]). LIBS maybe used to evaluate the relative abundance of each constituent element or to monitor the presence of impurities (e.g. [0041]). Thus, it would be obvious to one having ordinary skill in the art before the the effective filing to modify the device/method taught by Anderson in view of Bӧrnsen and Jones to include the plume analyzing arrangement or similar components as taught by Bӧrnsen to implement LIBS in order to determine if the plasma is at least partially located within the window, based on the detected signal radiation or abundance of each constituent element. Furthermore, Bӧrnsen teaches LIBS is technically very similar to a number of other laser-based analytical techniques, sharing much of the same hardware, and as an optical technique, LIBS is non-invasive, non-contact and can be easily integrated into a laser based surgical device (e.g. [0043]). Thus, it would be obvious to one having ordinary skill in the art before the effective filing to modify the device/method taught by Anderson in view of Bӧrnsen and Jones to include the LIBS method as taught by Bӧrnsen. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0247797 A1 – discloses a system and method for performing laser induced break-down spectroscopy during laser ablation of coating. 
US 2017/0151330 A1 – discloses delivery of compositions for treatment of skin tissue with photoactive plasmonic nanoparticles and light. 
US 9486284 B2 – discloses laser therapy system and method for skin treatment using two light sources as well as control unit for controlling electromechanical displacement of device and light. 
US 2016/0074116 A1 – discloses a non-invasive device for treatment of skin with laser light and a computer program product to produce laser induced optical breakdown. 
US 5446538 A – discloses process and device for emission spectroscopy during plasma formation of a material. 
US 2006/0084957 A1 – discloses laser ablation method and apparatus with a feedback loop and control unit. 
US 2011/0100967 A1 – discloses real-time optical diagnosis for laser ablation and laser processing of layered or structured materials or material structures. 
Differentiation of cutaneous melanoma from surrounding skin using laser-induced breakdown spectroscopy – discusses using LIBS to determine pigmented melanoma from surrounding tissue. 
Laser-induced optical breakdown effects of micro-lens arrays and diffractive optical elements on ex vivo porcine skin after 1064 nm picosecond laser irradiation – discusses high power laser application to treat melasma. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN J KUKLA/               Examiner, Art Unit 3792          

/MALLIKA D FAIRCHILD/               Primary Examiner, Art Unit 3792